Citation Nr: 1212311	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left lower extremity disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board finds this appeal must be remanded for further development of the claims on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's back disorder and left lower extremity disorder, the evidence of record reflects that the Veteran sustained a spinal cord injury with a broken rib sometime in 1992 and reinjured his back around October 1993 while at work.  He also complained of altered sensation, tightness and numbness in the bilateral lower extremities, for which he was referred to have an electromyography (EMG) in April 1992.  On the April 1992 EMG report, the Veteran reported a one-year history of tight sensation and numbness from the knees down in both lower extremities.  The resulting diagnoses at that time were lower thoracic myelopathy and peripheral neuropathy, possibly ischemic in origin.  

However, through various lay statements of record, the Veteran contends that he first experienced numbness in his left leg while in service and claims that the symptoms are related to many slip and fall injuries sustained in the course of performing his military duty as a heavy equipment operator.  Moreover, service treatment records show that the Veteran pulled his left calf muscle in October 1974 and continued to receive treatment for left leg shin splints until November 1974.  Moreover, on his May 1978 service separation examination, the Veteran reported swollen or painful joints, which the examiner stated to be referring to the swelling of local areas on the lower legs secondary to wearing bloused fatigue.  Additionally, regarding the etiology of the Veteran's back disorder, a private neurologist, Dr. A.A., suggested that a spinal cord disorder existed prior to his postservice work injuries in 1992 and 1993.  Specially, in a November 1994 letter, Dr. A. stated

I believe there was a preexisting spinal cord lesion, probably of development and/or congenital type.  However, history may suggest an uncovering of this process related to trauma.  If he sustained a fall with force violent enough to break a rib, it is quite possible that this concussive type phenomenon uncovered this quiescent.

Dr. A. further noted that in his April 1992 EMG report the Veteran and his wife might have been incorrect in their recall of the date of his first workplace injury in 1992 or the situation surrounding the injury; however that should be easily clarified by obtaining Dr. D.M.'s medical records because the Veteran reported that he had been seen by Dr. M. for the problem shortly after its onset.

In summary, the evidence consists of treatment reports that include current diagnoses of a back disorder and left lower extremity disorder and lay statements demonstrating the presence of relevant lay-observable symptoms during the Veteran's active duty service, but does not contain an etiological opinion of the currently diagnosed back and left lower extremity disorders to the Veteran's active duty service.  Although lay assertions do not constitute competent medical evidence on the diagnosis of a condition, they may serve to support a claim for service connection by demonstrating the presence of symptoms subject to lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Buchanan v. Nicholson, 451 F. 3d at 1331, 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); 38 C.F.R. § 3.303(a).  As such, the Board finds that despite the lack of documentation of an in-service diagnosis of a back or left lower extremity condition, the low threshold requiring a medical opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, while the Veteran was initially seen by Dr. D.M. shortly after his 1992 fall injury at work, the relevant medical records from Dr. D.M. are not included in the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, all relevant treatment recors dated from Dr. D.M. must be obtained and associated with the claims file before the Board can proceed with the appeal.

With regard the Veteran's claim for a gastrointestinal disorder, he claims that this condition had its onset during active duty service and that he continued to experience acid reflux symptoms ever since that time.  He contends that he has taken over-the-counter medicine to self-treat these symptoms.  Based on his lay testimony of record, the Board finds that a VA examination is required to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran the opportunity to identify or submit any additional pertinent VA and non-VA evidence in support of his claims of entitlement to service connection for a back disorder, a left lower extremity disorder, and a gastrointestinal disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain and associate with the claims file the Veteran's treatment records from Dr. D.M., as referred to in the November 30, 1994 letter from Dr. A.A.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the etiology of any back disorder and left lower extremity disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a clinical examination of the Veteran, and following a review of the evidence of record, to include the service and post service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements, the examiner must state whether any current back and left lower extremity disorders are related to the Veteran's military service, to include his reports of numbness in the left leg since military service or swelling of the lower extremity as noted in his May 1978 separation examination report.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The Veteran must also be afforded an appropriate VA examination to determine the etiology of any gastrointestinal disorder found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a clinical examination of the Veteran, and a review of the evidence of record, to include the service treatment records, post service treatment records, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any degree of the Veteran's gastrointestinal disorder found is related to his period of military service, or to any incident therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a back disorder, a left lower extremity disorder and a gastrointestinal disorder must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


